Exhibit 10.17

 

BRIDGE LOAN AGREEMENT

 

This Bridge Loan Agreement (this “Agreement”) is entered into as of January 26,
2006 by and among Fortissimo Capital Fund GP, L.P., on behalf of the several
parallel partnerships in which it serves as the General Partner (the “ Lender”),
whose principal offices are located at 14 Hamelacha Street, Park Afek, Rosh
Haayin 48091, Israel, and Radview Software Ltd., an Israeli corporation,
corporate registration number 511627952, with its principal offices in Israel
located at 2 Habarzel Street, Tel Aviv 69710, Israel and its principal offices
in the U.S.A. located at 7 New England Executive Park, Burlington, MA 01803 (the
“Company”, or the “Borrower”).

 

RECITALS

 

WHEREAS, Lender and Borrower have entered into a term sheet dated January 12,
2006, with respect to several transactions with the Company including an equity
investment, convertible loan and bridge loan (the “Term Sheet”); and

 

WHEREAS, pursuant to the Term Sheet, the Lender shall, (i) in the framework of
the equity transaction invest up to US$3,000,000 in the Company (the “Equity
Investment”); and (ii) in the framework of the convertible loan, lend the
Company US$250,000 by April 17, 2006, which loan shall bear interest at the
annual rate of 8% and be convertible together with all interest accrued thereon
into Preferred Shares of the Company on the terms and conditions set forth
therein (the “Convertible Loan” and “Convertible Loan Agreement”, respectively);
and (iii) in the framework of this Agreement, make available to the Company a
bridge loan of up to US$500,000, all under the terms and conditions set forth in
this Agreement (the “Bridge Financing”); and

 

WHEREAS, the parties agree that upon the Closing of the Share Purchase Agreement
to be entered into between Lenders and Borrower to give effect to the Equity
Investment (the “SPA Closing”, and the “SPA”, respectively), the Principal
Amount (as defined herein) together with any interest accrued thereon, shall
become subject to the terms and conditions of the Convertible Loan Agreement, as
if it has been borrowed pursuant to such agreement; and

 

WHEREAS, it is the parties intention that the SPA be executed within thirty (30)
days following the execution of the Term Sheet (the “SPA Target Date”); and

 

WHEREAS, the Lender is conducting its due diligence with respect to the Equity
Investment and Convertible Loan transactions; and

 

WHEREAS, the Company is in need of immediate funds in order to continue to
conduct its business; and

 

WHEREAS, the Lender has agreed to provide to the Company the Bridge Financing
upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1 - THE BRIDGE LOAN

 

1.1       The Bridge Loan.

 

(a)       Subject to the terms and conditions of this Agreement, the Lender
agrees to provide to the Borrower a loan in the aggregate amount of up to
$500,000 (the “Principal Amount”) in several installments as described herein.

 

(b)       The Company shall use the Principal Amount in accordance with a
budget, pre approved by the Lender (the “Budget”) a copy of which has been
previously provided to Lender and which is included in the Schedule of
Exceptions and Disclosures referred to in the preamble to Article 2 below.

 

(c)       Lender shall transfer the first installment, in the aggregate amount
of US$200,000 to the Borrower on Sunday, January 29th, 2006 (the “First
Installment”).

 

(d)       Additional installments shall be loaned to the Borrower on an
as-needed basis, as determined between the Lender and Borrower, provided that
the Borrower is in compliance with the Budget and further provided that Lender
and Borrower have executed, an Advancement of Installment Form, in the
form attached hereto as Schedule 1.1(d) (each, an “Additional Installment”, and
collectively the “Additional Installments”).

 

(e)       Each of the First Installment and any Additional Installment of the
Principal Amount shall accrue and bear interest at the annual rate of eight
percent (8%) (“Interest”). The Principal Amount together with the Interest shall
be referred to herein as the “Loan”. Each of the First Installment and any
Additional Installment of the Principal Amount shall begin to accrue Interest on
the date on which it was actually advanced by the Lender to the Borrower (each,
a “Loan Date”) and until the earlier of conversion in accordance with the terms
and conditions of the Convertible Loan Agreement or the repayment of the Loan on
the Maturity Date of the Convertible Loan (as such term is defined in the
Convertible Loan Agreement) or on the Early Repayment Date.

 

1.2       Repayment or Conversion.

 

(a)       Unless earlier converted in accordance with the terms of the
Convertible Loan Agreement, the Loan shall become immediately repayable in full
upon the earlier to occur of: (a) the date due for the repayment of the
Convertible Loan; (b) if by the SPA Target Date the SPA has not been executed,
then - sixty (60) days following the date on which either the Lender or the
Borrower gives notice of termination of negotiations of the Equity Investment
(the “Early Repayment Date”), subject to Section 1.4(b); or (c) at the option of
the Lender, upon the occurrence of an Event of Default (as defined herein).

 

(b)       At the SPA Closing, the Loan shall automatically, with no need for any
further action by the parties hereto, become subject to all of the terms and
conditions of the Convertible Loan Agreement, as if it has been borrowed
pursuant to such agreement.

 

(c)       At any time after the SPA Closing, the Loan shall be convertible, at
the option of the Lender, on the terms and conditions, and at such time or times
as set forth for conversion of the Convertible Loan, subject to the terms and
conditions of the Convertible Loan Agreement.

 

1.3       Default Interest.

 

Without derogating from any rights or remedies afforded by law, any delay of
more than ten (10) days in the payment of any amount due to the Lender from
Borrower on account of the Loan or otherwise due pursuant to this Agreement
shall subject such overdue amounts to additional interest which shall accrue at
an annual rate of four percent (4%) from the date such payment has become due
and payable and until actual payment thereof. Such default interest shall be
compounded daily. The default interest described in this Section 1.3 shall be
referred to as the “Default Interest”.

 

1.4       Payments.

 

All payments by Borrower to Lender made under this Agreement shall be:

 

2

--------------------------------------------------------------------------------


 

(a)       Free and clear of and without deduction for all taxes, levies,
imposts, deductions, assessments, charges or withholdings, and all liabilities
with respect thereto of any nature whatsoever, provided the Lender has provided
to Borrower in advance all documented exemptions and approvals required to
implement the foregoing, to Borrower’s reasonable satisfaction, including an
Israeli Tax Authority exemption from tax withholding at the source.

 

(b)       Made on a Business Day. For the purposes of this Agreement, the term
“Business Day” means any day on which banks in Israel are open and execute
foreign exchange transactions. For the avoidance of doubt, in the event any
payment due to Lender hereunder is to occur on a non Business Day, the
obligation of Borrower to make such payment shall be deferred to the very next
Business Day occurring thereafter.

 

(c)       Made to the Lender’s bank account the details of which will be
provided by separate written notice by the Lender to Borrower at least seven
(7) days prior to any required payment by Borrower hereunder.

 

1.5       Deliverables at First Loan Date.

 

On or prior to the first Loan Date, Borrower shall deliver to the Lender the
following:

 

(a)       A copy of a resolution of Borrower’s Board of Directors (the “Board”),
pursuant to which Borrower approves the execution and performance by Borrower of
this Agreement and its annexes and the Charge Debentures (all, as defined
below); and

 

(b)       Duly executed Advancement of Installment Form evidencing the borrowing
of the First Installment.

 

(c)       Duly executed Charge Debentures (as defined below) with respect to the
Charged Assets (as defined below) together with duly executed notices of Charges
ready for filings with the applicable Israeli authorities in the forms provided
for such purpose by applicable law.

 

1.6       Deliverables at Additional Loan Dates.

 

At each additional Loan Date on which the Lender advances an Additional
Installment to Borrower pursuant to the terms of this Agreement, Borrower shall
deliver to Lender a duly executed Advancement of Installment Form evidencing the
borrowing of the amount of such Additional Installment.

 

1.7       Lender’s Records.

 

Any amounts owed under this Agreement and any ancillary documents hereunder,
including but not limited to Advancement of Installment Form/s the Charge
Debentures and all other contracts, instruments, addenda and documents executed
in connection with this Agreement or the extensions of credit which are the
subject of this Agreement (collectively, the “Loan Documents”), shall be
evidenced by the respective entries in records maintained by the Lender for such
purpose. Each payment on and any other credits with respect to the Loan and all
other sums outstanding under any Loan Document shall be evidenced by the
respective entries in such records. Absent manifest error, Lender’s records
shall be prima-facie evidence thereof.

 

1.8       Security.

 

Borrower shall secure the repayment of all amounts due or which may become due
to the Lender from Borrower in accordance with the provisions of the Loan
Documents and the Convertible Loan Agreement by creating the following charges:

 

(a)       A floating charge on all of Borrower’s present and future tangible and
intangible assets and rights of any kind, whether contingent or absolute as more
fully set forth in the Floating Charge Debenture attached hereto as
Schedule 1.8(a) (the “Floating Charge” and “Floating Charge Debenture”,
respectively); and

 

(b)       A fixed charge on the Company’s (i) intellectual property rights, and
(ii) accounts receivable, all as more fully set forth in the Fixed Charge
Debenture attached hereto as Schedule 1.8(b) (the “Fixed Charge” and “Fixed
Charge Debenture”, respectively).

 

3

--------------------------------------------------------------------------------


 

In this Agreement, (1) the Floating Charge and Fixed Charge shall collectively
be referred to as the “Charges”, (2) the assets forming the subject matter of
the Charges shall be referred to as the “Charged Assets”; and (3) the Floating
Charge Debenture and Fixed Charge Debenture shall collectively be referred to as
the “Charge Debentures”.

 

As soon as practicable following the First Loan Date, Borrower shall file with
the applicable foreign governmental agencies the documents necessary to reflect
the Charges with respect to Borrower’s Intellectual Property, more specifically
referred to in the Charge Debentures as ‘Pledgor’s IP’. Borrower shall bear all
costs and expenses in connection with such filings.

 

1.9       Priority.

 

Without derogating from the provisions contained herein, all amounts borrowed
hereunder as well as all other amounts due to the Lender pursuant to the
provisions of this Agreement, shall rank senior to any other Security Interest
(as defined below) on the assets and rights of the Borrower and to any other
indebtedness to banks, financial and lending institutions, creditors,
shareholders or others.

 

For the purposes of this Agreement a “Security Interest” shall mean any lien,
pledge, encumbrance, security interests, charge or transfer, assignment over or
in any person’s or entity’s property.

 

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower hereby represents and warrants to the Lender, that except as set forth
in this Article 2 or in the corresponding section of the Schedule of Exceptions
and Disclosures delivered by Borrower Lender’s counsel prior to the execution
and delivery of this Agreement (the “Schedule of Exceptions and Disclosures”),
as of the date hereof:

 

2.1       Due Organization.

 

The Company is a corporation duly incorporated and validly existing under the
laws of the State of Israel and has the legal capacity and authority to conduct
business in each jurisdiction in which its business is conducted or its
properties are located, except where the failure to be so would not reasonably
be expected to constitute: (a) a material adverse change in, or have a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Borrower; (b) a material impairment of the ability
of Borrower to perform under any Loan Document; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against Borrower
of any Loan Document (the occurrence of either of (a), (b), or (c) would
constitute a “Material Adverse Effect”).

 

2.2       Authorization, Validity, Conflict and Enforceability.

 

The Borrower has all franchises, permits and licenses necessary for the conduct
of its business as now being conducted, and, to the best of Borrower’s
knowledge, as proposed to be conducted by it, the lack of which would reasonably
be expected to have a Material Adverse Effect. The Borrower has not received any
notices of default relating to any such franchises, permits and licenses.
Neither the execution, delivery and performance of all Loan Documents nor
compliance by the Borrower with the terms thereof, will conflict with or result
in a breach or violation of, any of the terms, conditions and provisions of:
(i) Borrower’s articles of association or other charter or organizational
document of Borrower, as amended from time to time; (ii) any judgment, order,
injunction, decree, or ruling of any court or governmental authority (except as
set forth in Section 2.8), domestic or foreign; (iii) any agreement, contract,
lease, license or commitment to which the Borrower is a party or to which it is
subject; (iv) any applicable law the incompliance therewith shall constitute  a
Material Adverse Effect. Except as set forth in the Schedule of Exception and
Disclosures, such execution, delivery and compliance will not (a) give to others
any rights, including rights of termination, cancellation or acceleration, in or
with respect to any agreement, contract, or commitment referred to in this
Section 2.2, or to any of the properties of the Borrower, or (b) except as set
forth in Section 2.8, otherwise require the consent or approval of any person,
which consent or approval has not heretofore been obtained. The Loan Documents,
when executed and delivered by or on behalf of the Borrower, shall constitute
valid and legally binding obligations of Borrower, legally enforceable in
accordance with their terms (except as may be limited by bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights in general, and
subject to general principles of equity).

 

4

--------------------------------------------------------------------------------


 

2.3       Compliance With Applicable Laws.

 

Borrower has complied with all domestic and foreign laws, rules, regulations and
orders applicable to its business and operations and except as set forth in the
Schedule of Exception and Disclosures, has further complied with all licensing,
permits and requirements necessary to lawfully conduct the business in which it
is engaged, noncompliance with which would have a Material Adverse Effect.

 

2.4       Financial Statements.

 

Borrower’s audited balance sheet at December 31, 2004, and the related financial
statements for the period then ending (including the notes thereto) included in
its Annual Report on Form 10-K filed on March 31, 2005 (the “Borrower Annual
Report”), and Borrower’s un-audited balance sheet at September 30, 2005 and
related un-audited financial statements for the period then ending (including
the notes thereto) included in its form 10-Q filed on November 18, 2005
(collectively, the “Borrower Financial Statements”), which have been delivered
to the Lender, have been prepared in accordance with United States generally
accepted accounting principles consistently applied, present fairly Borrower’s
financial condition as of such date and the results of operations of Borrower
for such period, are correct and complete and are consistent with the books and
records of Borrower. The Borrower Annual Report and all reports Borrower has
filed with the SEC thereafter, when filed, were free of material errors and
omissions, and as of the date hereof continue to be free of material errors and
omissions, except to the extent modified or superceded by disclosures made in
this Agreement, including the Schedules hereto.

 

2.5       Intellectual Property Rights.

 

In this Agreement, “Intellectual Property” means all intellectual property
rights, whether or not patentable, including without limitation, patents,
trademarks, service marks, trade names, internet domain names and copyrights,
applications, licenses, and rights with respect to the foregoing, an all trade
secrets, know-how, inventions, designs, processes, works of authorship, computer
programs and technical data and information. To the best of the Borrower
knowledge, the Borrower has the right to use all of the Intellectual Property
required for its business as currently conducted and as proposed to be
conducted. To the best of Borrower’s knowledge (i) no Intellectual Property used
or proposed to be used in the business of the Borrower as currently conducted
has infringed or infringes upon any Intellectual Property rights of others;
(ii) the use of such Intellectual Property in the business of Borrower as
currently conducted will not constitute an infringement, misappropriation or
misuse of any Intellectual Property rights of any third party; and (iii) no
third party has the right to assert any claim regarding the use of, or
challenging or questioning Borrower’s right or title in, any of such
Intellectual Property. Borrower has taken and will continue to take all measures
reasonable and customary in the field of Borrower’s business and the Borrower’s
resources, including but not limited to measures against unauthorized
disclosure, to protect the secrecy, confidentiality and value of its
Intellectual Property. Except for intellectual property developed by the Company
for Ixia in connection with a binary release of Security Builder v3.2 for IXIA’s
PPC750 processor (which intellectual property is not used by the Company), all
Intellectual Property that has been developed or is being developed on behalf of
the Borrower by any employee or third party is or shall be the sole property of
Borrower. The Borrower has not received any written or oral communications
alleging that the Borrower and/or its products have violated or by conducting
its business as currently being conducted, would violate, any of the
Intellectual Property of third parties.

 

2.6       Legal Proceedings.

 

There are no outstanding legal proceedings against or initiated by the Borrower
in connection with the Borrower or its business, and except as set forth in the
Schedule of Exception and Disclosures, the Borrower is not aware of any legal
proceedings that any third parties intend or threaten to initiate against the
Borrower in connection with the Borrower or its business.

 

2.7       Loans & Charges.

 

Except as set forth in the Schedule of Exception and Disclosures, Borrower has
no charges on its assets, does not have any outstanding loans to any person, not
made in the Borrower’s ordinary course of business, and is not obligated to make
any such loans or advances.

 

2.8       Government Approvals.

 

Except in connection with for the Israeli Investment Center of the Ministry of
Industry, Trade and Labor, Borrower is not required to give notice or obtain any
permit, authorization, license, approval, order, action,

 

5

--------------------------------------------------------------------------------


 

designation, declaration or filing with any governmental authority or consent
from any person in connection with the valid execution, delivery and performance
of the Loan Documents.

 

2.9       Full Disclosure.

 

None of the representations or warranties made by Borrower in this Agreement
(including any exhibits and schedules) and the Charge Debentures as of the date
such representations and warranties are made, when taken together, contains any
untrue statement of a material fact, or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

 

ARTICLE 3 - CONDITIONS PRECEDENT

 

3.1       Conditions To Loan.

 

The obligation of the Lender to advance any or all of the Principal Amount and
is subject to the receipt by the Lender of the documents listed in Section 1.5
above together with a counterpart signature page of this Agreement and the
Charge Debentures.

 

ARTICLE 4 – BORROWER COVENANTS

 

During the term of this Agreement and until the later of: (a) the performance of
all of Borrower’s obligations towards the Lender; or (b) the SPA Closing,
Borrower covenants and agrees with the Lender as follows:

 

4.1       Use of Funds.

 

Borrower agrees that it will use Principal Amount for general working capital
purposes, only in accordance with the Budget.

 

4.2       Access to Facilities.

 

Borrower and any of its subsidiaries will permit any representatives designated
by the Lender, upon reasonable notice and during normal business hours and at
reasonable intervals, at Lender’s expense and accompanied by a representative of
Borrower, to: (a) visit and inspect any of the properties of the Borrower and
its subsidiaries; (b) examine the corporate and financial records of the
Borrower and of its subsidiaries (unless such examination is not permitted by
federal, state or local law or by contract) and make copies thereof or extracts
therefrom; and (c) discuss the affairs, finances and accounts of the Borrower
and of its subsidiaries with the directors, officers and independent accountants
of the Borrower and/or  its subsidiaries.

 


4.3       TAXES.


 

Borrower will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of Borrower;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings (such non payment to include those instances set in the
Schedule of Exception and Disclosures), and provided, further, that the Borrower
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.

 


4.4       INSURANCE.


 

Borrower will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against (a) loss or damage by fire,
explosion and other risks customarily insured against by companies in similar
business similarly situated as the Borrower; (b) other hazards and risks and
liability to persons and property to the extent and in the manner which the
Borrower believes is customary for companies in similar business similarly
situated as the Borrower and to the extent available on commercially reasonable
terms.

 

6

--------------------------------------------------------------------------------


 


4.5       INTELLECTUAL PROPERTY.


 

Borrower shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

4.6       Investment Center.

 

Borrower shall provide Lender with a copy of the approval of the Israeli
Investment Center of the Ministry of Industry, Trade and Labor to the
transactions contemplated hereby (the “IC Approval”) no later than thirty (30)
days from the date hereof.

 

4.7       Required Approvals.

 

Borrower shall obtain the prior written approval of the Lender before taking any
of the below listed actions:

 


(A)       DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS;


 


(B)       LIQUIDATE, DISSOLVE OR EFFECT A CREDITORS’ ARRANGEMENT;


 


(C)       BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF AMENDMENT
TO OR MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS WOULD
(UNDER ANY CIRCUMSTANCES) RESTRICT BORROWER’S RIGHT TO PERFORM THE PROVISIONS OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 

(d)       Create, incur, assume or suffer to exist any indebtedness in excess of
US$2,000;

 


(E)       CREATE OR ACQUIRE ANY SUBSIDIARY AFTER THE DATE HEREOF;


 


(F)        MAKE OR UNDERTAKE TO MAKE, ANY DISPOSITION OR TRANSFER OF ANY
INTEREST, IN THE CHARGED ASSETS, WHICH UNDER ANY OF THE CHARGE DEBENTURES
REQUIRES THE PRIOR WRITTEN APPROVAL OF THE LENDER;


 


(G)       CONDUCT IT BUSINESS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS.


 

ARTICLE 5 - EVENTS OF DEFAULT

 

5.1       Events Of Default.  The occurrence of any of the following shall, at
the option of the Lender, shall: (1) make the entire Loan and any other amounts
owing under any Loan Documents immediately due and payable without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor or any other notices or demands, and (2) give the Lender the right to
exercise any other right or remedy provided by contract or applicable law:

 

(A)      Borrower shall fail to pay any of the Principal Amount or Interest
under this Agreement in a timely manner, or fail to pay any fees or other
charges when due and such failure continues for ten (10) Business Days or more
after the same first becomes due; or an event of default as defined in any other
Loan Document shall have occurred.

 

(B)       Any representation or warranty made, or financial statement,
certificate or other document provided, by Borrower under any Loan Document
shall prove to have been false or misleading in any material respect when made
or deemed made herein.

 

(C)       Borrower shall be unable to generally pay its debts as they become due
or commence any insolvency proceeding with respect to itself; an involuntary
insolvency proceeding shall be filed against Borrower, or a custodian, receiver,
trustee, assignee for the benefit of creditors, or other similar official, shall
be appointed to take possession, custody or control of the properties of
Borrower, and such involuntary insolvency proceeding, petition or appointment is
acquiesced to by Borrower or is not dismissed within sixty (60) days; or the
dissolution or termination of the business of Borrower.

 

(D)      Borrower shall be in default beyond any applicable period of grace or
cure under any other agreement involving the borrowing of an amount exceeding
$40,000, from any person, which results in the acceleration of payment of such
obligation.

 

7

--------------------------------------------------------------------------------


 

(E)       Any governmental or regulatory authority shall take any judicial or
administrative action, that would have a Material Adverse Effect, and which
cannot be cured by Borrower within sixty (60) days of such action.

 

(F)       Any sale, transfer or other disposition of all or a substantial or
material part of the assets of Borrower, including without limitation to any
trust or similar entity, shall occur where such sale, transfer, lease or other
disposition of assets would constitute a Material Adverse Change.

 

(G)       Any judgment shall be entered against Borrower, which remains
unsatisfied or un-stayed pending appeal for sixty (60) or more days after entry
thereof; and/or any lien is granted by a competent court, or by any authorized
execution office over all or a major part of the Borrower’s assets or bank
accounts and such lien is not removed within sixty (60) days of its issuance.

 

(H)      Borrower shall fail to perform or observe any covenant contained in
this Agreement or any other Loan Document (including but not limited to any of
the covenants contained in Article 4 above) and the breach of such covenant is
not cured within thirty (30) days after the sooner to occur of Borrower’s
receipt of notice of such breach from the Lender or the date on which such
breach first becomes known to any officer of Borrower; provided, however, that
if such breach is not capable of being cured within such 30-day period and
Borrower timely notifies the Lender of such fact and Borrower diligently pursues
such cure, then the cure period shall be extended to the date requested in
Borrower’s notice but in no event more than ninety (90) days from the initial
breach, and to the extent that such breach is not capable of cure regardless of
any extension of time, then breach shall be deemed to have occurred for the
purposes of this Article 5.

 

ARTICLE 6 - GENERAL PROVISIONS

 

6.1       Notices.  Any notice given by any party under any Loan Document shall
be in writing and personally delivered, sent by overnight courier, or mail,
postage prepaid, or sent by facsimile, to be promptly confirmed in writing, or
other authenticated message, charges prepaid, to the other party’s or parties’
addresses shown on the cover page to this Agreement. Each party may change the
address or facsimile number to which notices, requests and other communications
are to be sent by giving written notice of such change to each other party.
Notice given by hand delivery shall be deemed received on the date delivered; if
sent by overnight courier, on the next Business Day after delivery to the
courier service; if by first class mail, on the third Business Day after deposit
in the Mail; and if by telecopy, on the date of transmission.

 

6.2       Binding Effect.  The Loan Documents shall be binding upon and inure to
the benefit of Borrower and the Lender and their respective successors and
assigns; provided, however, that Borrower may not assign or transfer Borrower’s
rights or obligations under any Loan Document without the Lender’s prior written
consent except in connection with a consolidation, merger or other transaction
in compliance with the provisions of this Agreement. The Lenders reserves the
right, to sell, assign, transfer, negotiate or grant participations in all or
any part of, or any interest in, the Lenders’ rights and obligations under the
Loan Documents. In connection with any of the foregoing, Lender may disclose all
documents and information which Lender now or hereafter may have relating to the
Loan, Borrower, or its business; provided that any person who receives such
information shall have agreed in writing in advance to maintain the
confidentiality of such information.

 

6.3       No Waiver.  Any waiver, consent or approval by Lender of any event of
default or breach of any provision, condition, or covenant of any Loan Document
must be in writing and shall be effective only to the extent set forth in
writing. No waiver of any breach or default shall be deemed a waiver of any
later breach or default of the same or any other provision of any Loan Document.
No failure or delay on the part of Lender in exercising any power, right, or
privilege under any Loan Document shall operate as a waiver thereof, and no
single or partial exercise of any such power, right, or privilege shall preclude
any further exercise thereof or the exercise of any other power, right or
privilege. Lender has the right at its sole option to continue to accept
Interest and/or Principal Amount payments due under the Loan Documents after
default, and such acceptance shall not constitute a waiver of said default or an
extension of the maturity date unless Lender agrees otherwise in writing.

 

6.4       Rights Cumulative.  All rights and remedies existing under the Loan
Documents are cumulative to, and not exclusive of, any other rights or remedies
available under contract or applicable law.

 

6.5       Unenforceable Provisions.  Any provision of any Loan Document executed
by Borrower which is

 

8

--------------------------------------------------------------------------------


 

prohibited or unenforceable in any jurisdiction, shall be so only as to such
jurisdiction and only to the extent of such prohibition or unenforceability, but
all the remaining provisions of any such Loan Document shall remain valid and
enforceable.

 

6.6       Indemnification; Exculpation.  Borrower shall, upon Lender’s first
written demand, pay and protect, defend and indemnify Lender and Lender’s
employees, officers, directors, shareholders, affiliates, correspondents, agents
and representatives (other than Lender, collectively “Agents”) against, and hold
the Lender and each such Agent harmless from, all claims, actions, proceedings,
liabilities, damages, losses, expenses (including, without limitation,
attorneys’ fees and costs) and other amounts incurred by Lender and each such
Agent, arising from (i) any breach by the Borrower of an undertaking by the
Borrower under this Agreement, (ii) any breach by the Borrower of any
representations and warranties in Section 4 above, or (iii) any action to
enforce the Lender’s rights hereunder, including by realization of the Charges,
provided, however, that this indemnification shall not apply to any of the
foregoing incurred solely as the result of Lender’s or any Agent’s gross
negligence or willful misconduct and, further provided, that indemnification
pursuant to subsection 6.6.(iii) above shall be contingent upon the enforcement
action referred to therein not being contested by the Borrower or, if contested,
such enforcement action has been confirmed by a ruling of a competent court.
This indemnification shall survive for period of two (2) years from the payment
and satisfaction of all of Borrower’s obligations to Lender.

 

6.7       Execution In Counterparts.  This Agreement may be executed in any
number of counterparts which, when taken together, shall constitute but one
agreement.

 

6.8       Entire Agreement.  The Loan Documents are intended by the parties as
the final expression of their agreement with respect to the subject matter
hereof and therefore contain the entire agreement between the parties and
supersede all prior understandings or agreements concerning the subject matter
hereof. The term “this Agreement” shall be deemed to include all schedules
thereof and in particular the Schedule of Exceptions and Disclosures. This
Agreement may be amended only in a writing signed by Borrower and the Lender.
For the avoidance of doubt, the Loan under this Agreement, shall, upon the
execution of the Convertible Loan Agreement, become subject to the terms and
conditions of the Convertible Loan Agreement.

 

6.9       Governing Law And Jurisdiction.  This Agreement and any and all of the
Loan Documents shall be deemed to have been executed and delivered in the State
of Israel, and the validity, enforcement and construction hereof shall be
governed in all respects by the internal laws (without regard to principles of
conflicts of law) of the State of Israel. Any legal action or proceeding arising
under or in relation to this Agreement and any of the Loan Documents shall be
filed exclusively in a court of competent jurisdiction within the State of
Israel. In addition, each of the undersigned parties consents and agrees that
any competent court in which such legal action or proceeding is commenced
may exercise jurisdiction over his, her or its person for purposes of enforcing
the terms of this Agreement and any of the Loan Documents and agrees not to
assert that venue in Israel is inappropriate or inconvenient.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF BRIDGE LOAN AGREEMENT

 

IN WITNESS WHEREOF, Borrower and Lenders have executed this Agreement as of the
date set forth in the preamble.

 

 

BORROWER

LENDER

 

 

RADVIEW SOFTWARE LTD.

FORTISSIMO CAPITAL FUND GP, L.P.
BY: FORTISSIMO CAPITAL (GP) MANAGEMENT
LTD., ITS GENERAL PARTNER

 

 

/s/ ILAN KINREICH

 

/s/ Yuval Cohen

Name:

  Ilan Kinreich

 

Name:

  Yuval Cohen

 

Title:

  President and CEO

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

Advancement of Installment Form

 

This Advancement of Installment Form is dated as of
                               , and is made under the Bridge Loan Agreement by
and between Radview Software Ltd. (the “Company”), and Fortissimo Capital Fund
GP, L.P. on behalf of the several parallel partnerships in which it serves as
the General Partner (the “Lender”), dated as of January     , 2006 (the “Bridge
Loan Agreement”).

 


1.         ALL CAPITALIZED TERMS USED AND NOT DEFINED HEREIN SHALL BEAR THE
MEANING ASCRIBED TO THEM IN THE BRIDGE LOAN AGREEMENT.


 


2.         THE UNDERSIGNED HEREBY REQUESTS TO RECEIVE FROM THE LENDER THE FIRST
/ AN ADDITIONAL INSTALLMENT IN THE AMOUNT OF $                      , UNDER THE
TERMS OF THE BRIDGE LOAN AGREEMENT.


 


3.         THIS FIRST / ADDITIONAL INSTALLMENT SHALL BE PART OF THE PRINCIPAL
AMOUNT AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE BRIDGE LOAN
AGREEMENT


 


4.         THE COMPANY HEREBY CONFIRMS TO THE LENDER, THAT PRIOR TO THE DATE
HEREOF, IT HAS RECEIVED FROM THE LENDER, UNDER THE BRIDGE LOAN AGREEMENT, LOANS
IN THE AGGREGATE AMOUNT OF $                  .


 


5.         THIS FIRST / ADDITIONAL INSTALLMENT, TOGETHER WITH THE AMOUNTS
PREVIOUSLY BORROWED AS SET FORTH IN SECTION 4 ABOVE, SHALL EQUAL TO AN AGGREGATE
PRINCIPAL AMOUNT OF $                 .

 

Sincerely yours, 

 

 

RADVIEW SOFTWARE LTD.

 

 

 

Name:

 

 

Title:

 

 

 

 

Agreed and accepted:

 

 

FORTISSIMO CAPITAL FUND GP, L.P.
BY: FORTISSIMO CAPITAL (GP) MANAGEMENT
LTD., ITS GENERAL PARTNER

 

 

 

Name:

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------